Citation Nr: 0600468	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the left ankle.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to December 
1968.  The Board notes that the veteran's Form DD-214 
reflects the award of the Purple Heart and the Presidential 
Unit Citation, among others.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision that 
granted service connection and assigned an initial rating of 
30 percent for PTSD.  The RO also continued a 10 percent 
rating for the service-connected left ankle scar.  

In May 2002 the veteran's file was permanently transferred 
from the RO in Washington, DC to the RO in Baltimore, 
Maryland.  

The issue of an increased rating for the service-connected 
left ankle scar is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to have 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships since the date of claim.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the May 2003 Statement of the Case and the January 2005 
Supplemental Statements of the Case and the June 2001 and May 
2004 duty to assist letters, the RO has attempted to notify 
him of the evidence needed to substantiate his claim.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Further, the Board notes that, the veteran was accorded VA 
examinations that were completed in June 2003 and July 2004.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

The Board notes that the veteran testified at personal 
hearing in April 2000 before another Veterans Law Judge 
(formerly referred to as Member, Board of Veterans' Appeals) 
and a decision was rendered by the Board in June 2000.  
However, it is now noted that none of the issues before the 
Board in the April 2000 hearing or the June 2000 decision are 
currently on appeal. 

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  



Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows:  100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2003).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2003). See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Essentially, the veteran has claimed that his service-
connected PTSD disability warrants an initial rating in 
excess of 30 percent because his symptoms have had an 
adverse impact on his work and family relationships.  Based 
on a review of the medical record, the Board finds that the 
evidence reflects that the severity of the service-connected 
PTSD is more consistent with the criteria warranting a 50 
percent evaluation.  

On VA examination in October 2001, the veteran was noted to 
reside alone, apart from his two ex-wives and four grown 
children.  The veteran has been employed as a letter carrier 
since 1986.  

The veteran reported having no problems prior to his active 
duty service in the Marine Corps with service in the 
Republic of Vietnam.  The veteran sustained a left ankle 
injury during combat operations which caused a great deal of 
stress due to the lack of nearby medical facilities.  

The veteran reported being reprimanded many times on the job 
and finds his job as a letter carrier very stressful.  He 
reported feelings of anxiety, fear, irritability, and 
depression.  He complained of intrusive thoughts of Vietnam, 
sleep disturbance, nightmares, flashbacks, night sweats and 
hyperstartle reflex.  The veteran had few friends, but found 
pleasure in participating in church activities and volunteer 
work.  

On mental status examination, the veteran was calm and 
cooperative but became emotional and anxious when he talked 
about Vietnam.  His speech was clear and coherent with 
depressed mood and constricted affect.  

The veteran denied auditory/visual hallucinations, paranoid 
ideations and suicidal/homicidal ideations.  The veteran 
displayed fine insight and judgment.  The examiner's 
diagnosis was PTSD with an assigned GAF score of 60.  

The examiner opined that his PTSD symptoms which included 
depressed mood, anxiety, irritability, nightmares, 
flashbacks and avoidance behavior affect his work and family 
life.  

The veteran's VA psychiatric outpatient treatment history 
dated from 2002 to 2003 reflects the veteran's need for 
anger management.  

In a May 2002 PTSD scale note, the veteran was noted to have 
recurrent and intrusive recollections of combat stressor 
events that occurred several times a week and caused 
moderate to intense distress to the veteran.  The examiner 
noted the veteran's persistent avoidance of stimuli 
associated with the trauma or numbing of general 
responsiveness shown by diminished interest in activities, 
feelings of detachment from others, restricted range of 
affect, and sense of a foreshortened future.  

The veteran exhibited persistent symptoms of increased 
arousal as evidenced by his reported of sleep difficulty, 
irritability, anger outbursts, moderate hypervigilance and 
exaggerated startle response.  

In a July 2002 VA psychology note, the veteran reported 
having work-related stress exacerbated by his PTSD symptoms, 
namely, lack of sleep, anxiety, and irritability.  It was 
reported that the veteran flet as if he would physically 
harm some of his coworkers if he did not leave the job and 
that his job prevented him from attending weekly counseling 
sessions.  

In a February 2003 note, the examiner noted the veteran's 
re-entry into group therapy and that the veteran had 
employment difficulties due to anger issues related to his 
service-connected PTSD.  The veteran's GAF score during his 
period ranged from 60 in February 2002 and 55 in July 2002.    

On VA examination in June 2003, the examiner reported that 
the veteran had fair eye contact and normal rate and rhythm 
of speech.  The veteran displayed mild, decreased 
psychomotor activity and moodiness.  Affect was noted to be 
restricted.  

The veteran acknowledged having paranoid ideation and 
suspicions of others, as well as, difficulty with 
supervisors and authority figures.  The veteran reported 
diminished interest in enjoyable activities with avoidance 
and isolative behavior in response to stress.  

The veteran noted difficulty with job stressors with 
problems dealing with anger and irritability.  He stated a 
fear of what he might do to someone and reported avoiding 
confrontation when possible.  He continued to report PTSD 
symptoms that included sleep disturbance, nightmares/night 
sweats, intrusive thoughts, survivor guilt, among others.  

The examiner's assessment was that the veteran continued to 
have difficulty with PTSD symptoms with increased difficulty 
since the Iraq war.  The examiner noted that the veteran 
"[did] okay if able to be left alone and do his job but 
ha[d] difficulty when having to interact with others."  The 
examiner assigned a GAF score of 53.  

On the most recent VA examination in July 2004, the veteran 
was noted to have been in no significant relationship since 
the last examination in June 2003.  He reported having some 
contact with his four children and one friend, but he was no 
longer active in any social organizations or church.  

Since the last VA examination, the veteran reported having 
good attendance on the job, but that he still found the job 
to be stressful.  He reported a verbal argument with a 
supervisors in the past six months.  

The examiner noted the veteran's re-enrollment in a PTSD 
program, however, he had not returned to therapy since 
February 2003 due to the veteran's feeling that it was not 
helping him.  The examiner noted the veteran was not on any 
psychotropic medication.  The examiner assigned a GAF score 
of 51.  

On mental status examination, the veteran exhibited normal 
speech with irritable mood and restricted affect.  The 
examiner noted the veteran continued to meet the criteria 
for PTSD with moderate difficulties both socially and 
occupationally.  

In this case, the PTSD is now shown to be manifested by 
occupational and social impairment that more nearly reflects 
that of reduced reliability and productivity due to such 
symptoms as restricted affect, disturbances of motivation and 
mood, and difficulty in establishing effective work and 
social relationships.  

As noted, the veteran's most recent GAF scores have ranged 
from 60 to 51 and on recent VA examination and VA psychiatric 
outpatient medical records, the veteran was noted to have 
moderate symptoms of PTSD that were shown to be disabling in 
terms of occupational and social functioning.  

The veteran has been married twice, lives alone, and is 
isolative and argumentative on the job.  Further, his 
assigned GAF scores have decreased since 2001, from 60 to 51, 
which indicates a worsening of the impact of his PTSD 
symptoms on the veteran's social and interactive functions.  

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
or abstract thinking.  Also, there is a GAF scores of 60 
noted on VA examination.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 50 percent rating under the new criteria.  38 C.F.R. § 
4.7.  

The Board has also considered whether a higher disability 
rating is warranted for the PTSD.  However, the recent VA 
examination has shown him to be oriented to time, place, and 
person, and that there was no evidence of gross impairment in 
thought processes or communication or grossly inappropriate 
behavior.  

Given the veteran's ongoing medicinal and psychiatric 
treatment for his moderately severe PTSD, the Board finds 
that the service-connected disability picture more nearly 
approximates the criteria for the assignment of a 50 percent 
rating since the effective date of the grant of service 
connection on May 31, 2000.  Fenderson, supra.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



REMAND

The veteran is also claiming an increased rating for the 
service-connected left ankle scar disability rated under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

By way of history, the veteran was originally granted a 
noncompensable rating for the service-connected left ankle 
scar in an October 1977 RO decision.  The disability rating 
was later increased to 10 percent, effective from July 24, 
1996.   

The regulations pertaining to disabilities of the skin were 
amended during the course of the veteran's appeal.  67 Fed. 
Reg. 49,596 (2002).  His most recent increased rating claim 
for his service-connected skin disability was received in May 
2000.  The veteran, however, was not apprised of the revised 
regulations.  

Before the Board can render a decision on the issue on 
appeal, the veteran must be given notice of the new 
provisions of all potentially applicable skin regulations, 
that is, Diagnostic Codes 7801, 7802, 7804, and 7805.  38 
C.F.R. § 4.118 (2005).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must send the veteran notice 
of the current versions of Diagnostic 
Codes 7801, 7802, 7804, and 7805. 38 
C.F.R. § 4.118 (2005).  

2.  The RO should review the claims file 
to ensure that all indicated development 
has been completed.  If not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim taking into 
account the revised skin regulations.  
See 38 C.F.R. § 4.118 (2005).  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for a response 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


